Citation Nr: 1127328	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  07-12 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for right foot arthritis, claimed as secondary to service-connected bilateral knee disability.

2.  Entitlement to service connection for left shoulder arthritis, claimed as secondary to service-connected bilateral knee disability.

3.  Entitlement to service connection for right hip arthritis, claimed as secondary to service-connected bilateral knee disability.

4.  Entitlement to service connection for arthritis of the upper and lower spine, claimed as secondary to service-connected bilateral knee disability.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from September 1940 to September 1945 and from September 1950 to June 1952.

This appeal to the Board of Veterans' Appeals (BVA or Board) originated from a June 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The issues of service connection for right foot arthritis, left shoulder arthritis, right hip arthritis, and arthritis of the spine, all claimed as secondary to his service connected bilateral knee disabilities were previously before the Board in September 2009 and May 2010 at which time they were remanded for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

Because all of the development directed by the prior remands has not been completed, the Board in turn is remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC.  See Stegall v. West, 11 Vet. App. 268 (1998).  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

The Veteran contends that he has current arthritic disabilities that are aggravated by his service connected bilateral knee disabilities.  Secondary service connection may be granted for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection may be found where a service connected disability has aggravated a nonservice connected condition; when aggravation of a non-service-connected is proximately due to or the result of a service-connected disorder, a veteran will be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

As noted above, the case has been remanded twice for additional medical opinion.  In the prior remands, the Board requested opinions regarding the etiology of the Veteran's claimed arthritic disabilities, including whether his service connected bilateral knee disabilities aggravated his nonservice connected right foot, left shoulder, right hip, and upper spine.  

The Board acknowledges the VA examiner in the March 2010 opinion and March 2011 addendum provides a well reasoned opinion regarding the etiology of degenerative arthritis.  However, in regard to the issue of aggravation, the examiner does not provide any rationale, as requested in the prior remands.  The United States Court of Appeals for Veterans Claims (Court) has held that the Board may not rely on a medical examiner's conclusory statements if they lack supporting analysis.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (stating that Board may not assess probative value of "a mere conclusion by a medical doctor"); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning).  

Moreover, the Veteran has indicated that his bilateral knee disabilities exacerbate the pain in the joints of left shoulder, upper spine, right foot, and right hip.  He further asserts that he has to over compensate his gait due to his knee disabilities which negatively affects the aforementioned joints.  Because the Veteran is competent even as a layman to report the onset of pain and other symptoms associated with his arthritic disabilities, as this requires only his personal knowledge, not medical expertise, as it comes to him through his senses, the examiner must specifically address the Veteran's report of any manifestation in determining whether the nonservice connected arthritic disabilities are chronically aggravated by his bilateral knee disabilities.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

As referred to above, the Court has held, in Stegall that a Remand by the Court or the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Therefore, the Board is again requesting a VA medical opinion, if necessary, from another VA physician. 

Therefore, in order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)  Accordingly, this case is REMANDED for the following action:


1.  The RO/AMC should ask the Veteran to update the list of the doctors and health care facilities that have treated him for his arthritic disabilities.  The RO/AMC should obtain any additional medical treatment records (those not already in the file) identified by the Veteran.  The Veteran's assistance in obtaining these records, including providing any necessary authorizations, should be enlisted as needed.  If the attempts to obtain these additional records are unsuccessful, and it is determined that further attempts would be futile, document this in the file and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(c)(1), (c)(2), (c)(3), and (e)(1).

2.  After obtaining these records, the RO/AMC should forward the claims file to the examiner who performed the May 2010 examination of the Veteran and provided the May2011 addendum (or a suitable substitute if this individual is unavailable) for an addendum.

The examiner should offer comments and an opinion as to whether the service-connected bilateral knee arthritis has (aggravated) chronically worsened or has permanently increased the severity of any diagnosed right foot, right hip, spine, and left shoulder arthritis.

The examiner is informed that aggravation for legal purposes is defined as a chronic worsening of the underlying disability versus a temporary flare-up of symptoms.  It represents a permanent increase in severity, beyond its natural progression.

If the examiner determines that the aggravation occurred, to the extent that is possible, he or she should provide the approximate degree of severity of the aggravated disability (the baseline level of functional impairment) before the onset of aggravation (e.g., slight then, moderate now).

Because the Veteran is competent even as a layman to report the onset of pain and other symptoms associated with his nonservice connected arthritic disabilities, the examiner must specifically address the Veteran's report of any manifestation in determining whether the bilateral knee disabilities chronically aggravate his claimed nonservice connected disabilities.  See Dalton, supra.  

If at all possible, this examiner is asked and encouraged to try and provide some definitive comment on this determinative issue of aggravation, rather than merely stating he or she cannot provide this opinion without resorting to speculation.  If, however, this is the examiner's only recourse (unable to provide this requested opinion without resorting to speculation), then he or she needs to discuss or explain why this requested opinion cannot be provided so that it is certain no additional comment is possible based on the available evidence or evidence that is obtainable.

It may be necessary to have the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed to make this remaining determination.

Whoever is designated to provide this additional comment must discuss the rational of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  To facilitate providing this additional comment, it is imperative the designated examiner review the claims file for relevant medical and other history.  Review includes considering this remand.

*If reexamination is necessary, the Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have detrimental consequences on this pending claim.  38 C.F.R. § 3.655.

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been completed, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

When the development requested has been completed, the case should again be reviewed by the RO/AMC on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran is free to submit any additional evidence and/or argument he desires to have considered in connection with his current appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



